


Exhibit 10.48

 

AMENDED AND RESTATED

SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED SERVICES AGREEMENT (the “Agreement”) is made and
entered into as of this 11th day of March, 2015 by and between AE Holdings
Corp., a Massachusetts corporation (the “Company”) and Global Companies LLC, a
Delaware limited liability company (“Global”).  The Company and Global are
sometimes hereinafter referred to each as a “Party” and collectively as the
“Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Global is willing to provide certain services to the Company, upon the
terms and subject to the conditions herein contained;

 

WHEREAS, the Company desires to receive such services from Global, upon the
terms and subject to the conditions herein contained;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and Global
hereby agree as follows:

 

1.              Services.  Global hereby agrees to provide to the Company
various services during the Service Period (defined below) similar to those
which historically have been provided to the Company by Global (the
“Services”).  The Services shall include, without limitation, tax, accounting,
treasury and legal.  The Services shall be rendered at such times as are
reasonably requested by the Company, giving due regard to Global’s operations
and other responsibilities.  The Services may not be expanded except in
accordance with Paragraph 9 of this Agreement.

 

2.              Service Period.  Global shall provide the Services to the
Company for such period of time as they shall mutually agree (the “Service
Period”); provided, however, either Party may terminate some or all of the
Services upon ninety (90) days advance written notice.

 

3.              Compensation.  In order to reimburse Global, on a non-profit
basis, for costs incurred by it in connection with providing the Services, the
Company shall pay to Global an amount equal to $15,000.00 per annum, payable in
equal monthly installments (the “Monthly Services Fee”); provided, however,
subject to approval by the Conflicts Committee of Global Partners LP, the
Monthly Services Fee shall be reviewed and amended in order to more accurately
and equitably reflect the Services rendered.

 

4.              Indemnification.  In as much as Global is performing the
Services on an at cost basis and not for the purpose of making a profit, the
Company shall indemnify and hold harmless Global, and its officers, directors,
employees, members, agents and representatives (collectively, the “Indemnitees”)
from and against any and all losses, liabilities, damages, claims, and expenses
(including reasonable attorneys’ fees and expenses) suffered or incurred by any
Indemnitee which arise out of or are related to any action of Global or any of
its employees taken while performing Services for the benefit of, or on behalf
of, the Company, except to the extent that

 

--------------------------------------------------------------------------------


 

such losses, liabilities, damages, claims, and expenses are caused by the gross
negligence or willful misconduct of Global or any of its employees or agents.

 

5.              Relationship of the Parties.  Global is retained by the Company
only for the purposes and to the extent set forth in this Agreement, and shall
serve the Company solely as an independent contractor.  Global shall have no
authority to enter into agreements or commitments on behalf of the Company or to
bind the Company in any respect, except as expressly authorized in writing by
the Company.  Global shall not be entitled to receive any payments from the
Company by way of compensation, expenses, reimbursements or otherwise in respect
of the Services, except for the reimbursement to be paid as set forth herein. 
Nothing contained herein shall be construed as making either Party, or any of
its employees, an employee, officer, director or owner of any other Party
hereto.

 

6.              Waivers and Consents.  The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by Global and the Company.  No such waiver or
consent shall be deemed to be or shall constitute a waiver or consent with
respect to any other terms or provisions of this Agreement, whether or not
similar.  Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given.

 

7.              Notices.  All notices, requests, consents and other
communications hereunder shall be in writing, shall be addressed to the
receiving Party’s address set forth below or to such other address as a Party
may designate by notice hereunder, and shall be either (a) delivered by hand,
(b) made by confirmed facsimile transmission, (c) sent by overnight courier, or
(d) sent by certified or registered mail, return receipt requested, postage
prepaid.

 

If to the Company:

AE Holdings Corp.

 

800 South Street, Suite 500

 

P.O. Box 9161

 

Waltham, Massachusetts 02454-9161

 

Attention: Secretary

 

Fax:  (781) 398-9211

and

 

if to Global:

Global Companies LLC

 

800 South Street, Suite 500

 

P.O. Box 9161

 

Waltham, Massachusetts 02454-9161

 

Attention: Chief Accounting Officer and General Counsel

 

Fax:  (781) 398-9211

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been received:  (a) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above;
(b) if made by facsimile transmission, at the time that receipt thereof has been
acknowledged by electronic confirmation or otherwise; (c) if sent by overnight
courier, on the next day following the day such mailing is made (or in the case
that such mailing is made on a Friday, Saturday or on the day before a legal
holiday, on the immediately following business day); or (d) if sent by certified
or registered mail, return receipt

 

2

--------------------------------------------------------------------------------


 

requested, on the date indicated as the receipt date on such returned receipt,
or on the 5th day following the time of such mailing thereof to such address (or
in the case that such 5th day is a Saturday, Sunday or a legal holiday, on the
immediately following business day), if a receipt is not returned.

 

8.              Successors and Assigns.  This Agreement may not be assigned in
whole or in part without the written consent of all of the non-assigning
Parties.  This Agreement shall be binding upon and inure to the benefit of
Global and the Company, and each of their respective successors and assigns.

 

9.              Entire Agreement/Amendment.  This Agreement constitutes the
entire agreement among the Parties with respect to the subject matter hereof and
except as otherwise provided herein, supersedes all prior agreements or
understandings written or oral in respect thereof.  This Agreement may be
amended or modified at any time or from time to time only by a written
instrument signed by the Parties hereto.

 

10.       Enforcement.  The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.

 

11.       Governing Law.  This Agreement and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without giving effect to the conflict of laws
principles thereof.

 

13.       Headings.  The paragraph headings contained herein are for convenience
and reference only and shall not be given effect in the interpretation of any
term or condition of this Agreement.

 

14.       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed one and the same instrument.

 

[INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

AE HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Secretary

 

 

 

 

 

GLOBAL COMPANIES LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President

 

Signature Page

Amended and Restated Services Agreement – AE Holdings Corp.

 

--------------------------------------------------------------------------------
